Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.
With regard to double patenting rejection for claims 1-17 in prior office action, the response traverses the rejection on pages 14-16 of the remarks mailed on 08/16/2021. The arguments is  mainly directed to the method of PCR cycling using multiple cycles of denaturing and annealing, as taught by the claims of ‘171, is not directed to the claimed method for enriching a nucleic acid (without the use of polymerase strand-implication) from a nucleic acid containing sample. The response asserts that the claims of ‘171 do not teach or suggest that the nucleic acid remains bound to the probe after the last voltage application. The response further asserts that” the '171 claims require that an electric field is created across two electrodes located on two opposite sides of the electrolytic field (i.e., throughout the electrolytic fluid in between the electrodes), and not that a voltage is applied to electrolytic fluid in proximity to the electrode­solution interface to generate an annealing pH level near the interface, as in the present claims (see claim 1 of the' 171 patent). ……………….Thus, the 
Currently, claims 1-17 and 21-22 are pending in the instant application, and they are under the examination.  
Claim Objections
3.	Claims 4 and 10-16 are objected to because of the following informalities:  
Claims 4, and 10-16 recites, “The method of claims”. This is considered as typographical error for “claim”. 
Claims 14 and 15 recite “The methods”. This is considered as typographical error for “The method”.
Claim 14, which depends from claim 7, recites “the primer-probe”, instead of “the capture/primer-probes” recited in the claim 7.
 Appropriate correction is required.
Claims 1 and 7 include periods after the identifiers of each of steps where a claim ends with a single period that defines the limitations that are within its scope. For example “a” through “d” in the claim 1, thus claim 1 ends in line 3 with “A method for enriching or isolating a target-nucleic acid from a nucleic acid-containing sample, said method comprising: a.”.  [also see MPEP 608.01 (m)]
In the interests of advancing prosecution, and without obviating the need to address this rejection, Claim 1 has been interpreted as having only a single period at the end of “at least one electrode.”(i.e. end of method step d); and claim 7 has been interpreted as having only a single period at the end of “target nucleic acid sequence.”(i.e. end of method step g).  
Claim Rejections - 35 USC § 112 (b) (Indefiniteness)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-17 and 21-22  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 (method steps, a and d) recites “capture probes or capture/primer- probes”. Claim 7 (method steps, a, b and d) recites “capture/primer- probes”. The specification discloses using the capture/primer probe as to capture a target nucleic acid and as a primer (DNA/RNA) (see para 0183-0184, 0047-0050). Claims 1 and 7 recite a method comprises a series of method steps to perform the method steps sequentially. 
In this regard, claim 1 (method steps b and c) only refers to “the capture-probes” for annealing between nucleic acid-containing sample and the capture-probes; and denaturing. However, the subsequent method step (d) require the enriched target nucleic acid to be remained bound to either capture-probes or capture/primer probes. 

Thus, the claims (recited as a series of method steps) are confusing because it is unclear what probes are required for each method step to perform the method steps sequentially, for example, either capture probes or capture/primer- probes, for each step.  It is unclear if the method steps (e.g. method steps b and c; and method step d) actually require capture/primer-probes when the prior method steps have started with the capture/primer-probes.
Claim 4, which depends from claim 1, recites “wherein material not bound to the capture- probe from the nucleic acid-containing sample is washed away prior to detection”. Thus, the limitation "detection" is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite the method that includes any detection. Again, claim 4, is directed to the method step of washing away the material not bound to the capture- probe, whereas the method steps of claim 1 do not recite any method step of detection and claim 1 requires a plurality of capture-probes or capture/primer- probes. Taken together, recitation of claim 4 is confusing because it is unclear when to perform this method step; and how to perform the step when the method in the claim 1 uses “capture/primer-probes”. 
Claims are rejected but not specifically addressed are indefinite because they depend from a claim which is addressed and do not remedy the issue of indefiniteness.  

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tyvoll et al. (Patent No.:US 7,217,542, filled on October 31, 2002), in view of Ortac and . 
Tyvoll teaches a method that enriches target nucleic acid in a nucleic acid mixture by retaining the target on a target-selective receptor and removes unretained non-target nucleic acids in a microfluidic system (Abstract, col 1 line 64-67). The receptor may be any material that selectively interacts with the target relative to non-target nucleic acids (col 5, line 24-26). The example of receptor includes nucleic acids, base-pairs with target and partially or completely single-stranded nucleic acids (col 5, line 26-32). The receptors may also be at least substantially complementary to the target (col 5, line 2-32). Thus, the receptor is considered as a capture/primer probe. 
With regard to claim 1, Tyvoll teaches a method for enriching or isolating a target-nucleic acid from a nucleic acid-containing sample, said method comprising:
(a) receiving an electrolytic fluid solution including ions and a nucleic acid- containing sample in a fluid chamber having a first and second electrode, wherein at least one electrode has attached thereto a plurality of capture-probes complementary to the target-nucleic acid, wherein the capture probes are at the electrode-solution interface; 

[e.g. The method of preselection of target nucleic acid performing in microfluidic system that include introducing nucleic acid mixture into a microfluidic chamber (col 3 line 35-37, col 4 line 45-47, Fig.2), having immobilized receptors on the electrode that can selectively bind to the target (col 3 line 38-41, Fig.3), using more than one electrodes in the chamber (col 4 line 59-62) and ionic strength in the method (col 5 line 59-61)] 


(c) applying a denaturing-voltage to the electrolytic fluid in proximity to the electrode-solution interface to generate a denaturing-pH level by the interface, wherein the denaturing-pH level causes the denaturation of double-stranded nucleic acids, including hybridized pairs of capture probes and target-nucleic acids, that are either a particular number of base pairs shorter or a particular range of base pairs shorter than the full-length of a double-stranded capture-probe; and 
[Examples for method steps b and c: the methods of altering conditions that adjust selectivity of the binding of target and the capture probe, and stringency including electric field strength, ionic strength, solvent composition, and temperature (col 5 line 49-65). The method that uses electronic stringency to regulate the binding or separation between the target and the capture probe by controlling voltage or current applied to the electrodes (col 6 line 1-6, Figs. 3-6)]. 
The method includes removing unretained nucleic acid, weakly bound and/or non-specific bound non-target nucleic acids (col 6 line 18-21). Thus, in the separation process (i.e. denaturation), the hybridized pairs that are either shorter or a particular range of base pair shorter than the full-length of a double stranded capture probe can be denatured in this process. In addition, the specification teaches to perform this process by adjusting the range of denaturing pH conditions (Specification page. 66)].


[e.g. The method of adjusting binding and separation by altering the conditions (i.e. the stringency described above) provides enriched target nucleic acid by remaining bound to the capture-probe on the electrode (col 5 line 49 to col 6 line 10). In addition, Tryvoll further teaches that method steps of binding and separation can be performed cyclically and repeatedly. For example, performing step 48-54 (see col 7 line 53-60. Figure 2)]. 
Tyvoll teaches controlling voltage to regulate the receptor and target binding and separation (col 6 line 1-6, Figs. 3-6). 
Furthermore, Tyvoll teaches the number of complementary base pairs denatured during the modulating step is selected from a range of 1-20, 1-15, 1-10, or 1-5 base pair double-strands. [e.g. the method of applying suitable treatments to promote separation of the target and receptor that includes heating fluid or changing ionic strength or electric field strength (col 6 line 23-30)]. This indicates denaturing the number of complementary base pairs during the process at the minimum of one base pair double strands. 
With regard to the limitation of “multiple cycles of modulation are performed on the entire nucleic acid-containing sample while it is inside the fluid chamber”, Tyvoll teaches that the nucleic acid mixture (e.g. a sample) have a volume that is substantially larger than the volume of preselection chamber (where the electrode is and the reaction 
Tyvoll does not explicitly teach the method of controlling voltage to adjust pH changes in regulating binding or denaturing of the capture probe and target nucleic acid. Tyvoll does not teach performing multiple cycles of modulation on the entire nucleic acid-containing sample while it is inside the fluid chamber, although the teachings of Tyvoll shows performing cycles of modulating on sequential volumes of the sample in enriching the nucleic acid.
With regard to the limitation of the method of controlling voltage to adjust pH changes in regulating binding or denaturing of the capture probe and target nucleic acid, Ortac and Esener teach the method of regulating annealing and denaturing of nucleic acid strand to its complementary strand by adjusting pH level generated by electric field changes (para 0006, claim 1-3). The reference teaches performing providing suitable electric fields for “binding” and “denaturing” in hybridization process in PCR cycling including providing a third electric field between the electric fields used for “binding and denaturing” (para 0006, claim 1-3). The method also includes performing a number of desired repeated cycling of (e.g. performing binding-denaturing- binding) (para 0043). The reference further teaches generating different pH based on applied voltages to the electrodes (e.g. generating pH levels of annealing and denaturing ) (para 0040). Thus, 
With regard to the limitation of performing multiple cycles of modulation on the entire nucleic acid-containing sample while it is inside the fluid chamber, Makrigiorgos teaches a method for enriching a target sequence through a series of method steps as described below (see para 0024-0029, 0002, 0016, 0080, 0159-0161, 0186-0187; also see 0041-0045, 0060-0066, claims 1-2, claims 41-42). 
The method comprises 
(a) subjecting a reaction mixture (e.g. a sample) suspected of having a target sequence (that is part of a target sequence duplex) (e.g. variant DNA sequence) and a reference sequence (that is part of a reference sequence duplex) (e.g. non-variant sequence) to a first denaturing temperature that is above the melting temperature (Tm) of the duplexes for a period of time to permit the denature of the target sequence duplexes and reference sequence duplexes in the reaction mixture wherein said target sequence is at least 50% homologous to said reference sequence and is amplifiable by the same primer pair as said reference sequence; [This indicates applying a denaturing condition that causes the denaturation of double-stranded nucleic acids including hybridized pairs of nucleic acid sequences in the reaction mixture (see para 0024-0029, 0002, 0016, 0080, 0159-0161).]
(b) reducing the temperature of the reaction mixture so as to permit formation of target strand/reference strand duplexes; [This shows applying annealing condition to the 
(c) subjecting said reaction mixture to a temperature that is equal to or higher than the Tm of said reference sequence duplex for a time tp (tp is the preferential denaturation time) causing the preferential denaturation of the target strand/reference strand duplexes of step (b) relative to reference sequence duplexes, to form denatured target strands; [This shows applying a precise denaturing condition that causes preferential denaturation of the hybridized pairs of nucleic acids sequences that are either a particular number of base pairs shorter or a particular range of base pair shorter than the full length of a double-stranded reference sequence to form denatured target nucleic acid strands]
(d) reducing the temperature of the reaction mixture so as to permit said primer pair to anneal to said target strands; [This shows applying annealing temperature to the reaction mixture to cause annealing of complementary base pairs between target nucleic acid sequences and capture/primer probe.]
(e) extending said primer pair so as to enrich said target sequence relative to said reference sequence.
Thus, the method steps (a-d) show performing cycles of modulation (i.e. modulating temperature between the annealing temperature and denaturing temperature) on the entire reaction mixture (i.e. entire nucleic acid-containing sample). Makrigiorgos teaches repeating certain method steps, for example, repeating method steps (a-e) or (c-e) (see claims 1-2). Makrigiorgos further teaches that the steps of the method are generally repeated for multiple cycles in order to get sufficient amplification 

    PNG
    media_image1.png
    680
    518
    media_image1.png
    Greyscale

Makrigiorgos further teaches enriching nucleic acid regions of interest by contacting the nucleic acids with a plurality of capture oligonucleotides that bind to different regions of interest, permitting binding of the capture oligonucleotides to the regions of interest, and isolating the capture oligonucleotides with the regions of interest bound thereto from remaining nucleic acids, whereas the capture oligonucleotides are 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method taught by Tyvoll for target nucleic acid enriching, with the methods of Ortac and Esener, and Makrigiorgos. 
The teachings of Makrigiorgos show the methods in enriching target nucleic acid in a sample through a series of method steps comprising multiple cycles of denaturing and annealing reactions of target nucleic acid sequence and reference nucleic acid sequence (e.g. capture sequence) to have a sufficient amount of enriched target nucleic acids from the entire sample on a solid surface in the process, while the collected enriched target nucleic acid would remain on the surface. It would have been obvious to one of ordinary skill in the art to have applied repeating the cycles of denaturing and annealing reactions of target nucleic acid sequence and the capture probe for the entire sample in view as demonstrated by of Makrigiorgos, in the method as taught by Tyvoll, in order to get sufficient amount of the products from the reactions via optimal numbers of the cycles (see para 0187,089, and 0195 of Makrigiorgos). The ordinary artisan would have had more than a reasonable expectation of success of enriching the target nucleic acid from the entire sample. 
Furthermore, the teachings of Makrigiorgos also provide an approach to adjust the condition (i.e. temperature) in creating preferential denaturation of targeted double stranded nucleic acid pairs, as described above. Ortac and Esener teach the method of 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention, to have applied the method of cycling annealing and denaturing via adjusting the condition (i.e. pH) generated using the electric field, as taught by Ortac and Esener, in the method of Tyvoll and Makrigiorgos, in order to allow a better reaction control as compared to thermal cycling (see col 3 line 20-25, col 5 line 18-26). The ordinary artisan would have had more than a reasonable expectation of success in enriching the target nucleic acid from the entire sample via repeated cycles of annealing-denaturing of target nucleic acid and capture probe by optimizing the condition for the reaction via applying different voltage. Furthermore, the skilled artisan would have found it obvious to have applied the method of repeating the cycles of annealing-denaturing process via changing the electrical field to collect target nucleic acid from entire sample on the electrode. The artisan would have recognized that applying the known technique to the known method would have yielded predictable 
With regard to claim 3, Tyvoll teaches that the target-nucleic acid is detected by a method selected from the group consisting of: direct detection, PCR, combinations of ligation and PCR, and amplification followed by a detection step, labelled probes, and intercalating fluorescent dye (col 27 line 63 to col 28 line 31, and col 14 line 23-30).
With regard to claim 4, the claim recites that material not bound to the capture-probe from the nucleic acid-containing sample is washed away prior to detection. Tyvoll teaches that unretained nucleic acids are removed after the target is selectively retained by the receptor (col 6 line 6-7, Fig.2, claim 1). The enriching method includes washing the enriched targets to remove weakly bound and/or nonspecifically bound non-target nucleic acids (col 6 line 18-21, Fig.2) prior to detection (col 34 claim 6). 
8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tyvoll et al. (Patent No.:US 7,217,542, filled on October 31, 2002), in view of Ortac and Esener (PG Pub: US 2013/0344539, filed on June 20, 2013) and Makrigiorgos (PG Pub No.: 2016/0186237, date of publication 30 June 2016), applied to claims 1,3 and 4, further in view of  Xpert (Xpert® Xpress SARS-CoV-2, Instructions for use, GeneXpert, Cepheid Innovation, 302-3562, Rev A  March 2020:p 1-22). 
The teachings of Tyvoll, in view of Ortac and Esener, and Makrigiorgos, as they apply to claim 1, from which claim 2 depends, as given previously in this office action, are fully incorporated here. 

Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method taught by Tyvoll, in view of Ortac and Esener, and Makrigiorgos for target nucleic acid enriching, to have included detection of SARS-COV2, as taught by Xpert . Xpert also provides the type of biological specimen which is established for practicing the method (e.g. nasopharyneal swab specimens) (p. 15). Additionally, Tyvoll teaches the method for analyzing a target nucleic acid (col 1 line 61-67) including nucleic acid from viruses (col 17 line 17-18, col 30 line 58-61). Thus, it would have been obvious to have enriched a target sequence of SARS-COV2, with the method of enriching target nuclei acid from the viruses, as taught by Tyvoll, in view of Ortac and Esener, and Makrigiorgos. The skilled artisan would have found it obvious to try enriching target nucleic acid sequence of SARS-COV2 using nasopharyneal swab specimens because the artisan would have had a finite number of predictable detection for the nucleic acid sequence of SARS-COV2 and the artisan would have had good reason to pursue these known options, which were within the artisans’ technical grasp. 

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tyvoll et al. (Patent No.:US 7,217,542, filled on October 31, 2002), in view of Ortac and Esener (PG Pub: US 2013/0344539, filed on June 20, 2013) and Makrigiorgos (PG Pub No.: 2016/0186237, date of publication 30 June 2016), applied to claims 1, 3 and 4 above, .
The teachings of Tyvoll, in view of Ortac and Esener, and Makrigiorgos, as they apply to claim 1, from which claim 5 depends, as given previously in this office action are fully incorporated here. 
With regard to claim 5, Tyvoll teaches that the nucleic acid-containing sample is selected from cells, saliva, urine, blood, semen, tissue, cell-lysates, viruses, cellular nucleic acid or genomic nucleic acid (col 31 line 14-27, col 31 line 3-5). In addition, Tyvoll teaches altering conditions (e.g. ionic strength or electrokinetic movement of ions) to adjust selectively or stringency of binding (col 5 line 49-61). Thus, Tyvoll teaches generating pH level via migration of ions in solution. 
Tyvoll, in view of Ortac and Esener, and Makrigiorgos, does not specifically teach the methods of using a voltage at a frequency in particular range or probe density on the electrode. 
Claim 5 recites that the modulating voltages between the annealing-voltage and denaturing- voltage is at a modulation frequency in the range of 0.1 - 1000 Khz. 
Krishnan et al. teaches a method of isolating/quantifying nucleic acid from biological samples sample on a device comprising an array of electrodes which are capable of establishing an electrokinetic field region (col 1 line 27-29 and line 38-60). Krishnan et al. further teaches that an electrokinetic field is produced using an alternating current having a voltage and a frequency 5 Hz to 5,000,000 Hz (i.e. 0.005-5000 Khz) (col 2 line 28-30). 

Gold teaches a biochip consisting nucleic acid ligands attached to detect target molecules (col 2 line 15-28). Gold further teaches the method of attaching nucleic acid ligands to the support and the capability of forming probe density around 1000/cm2 (col 9 line 18-21 and col 10 line 22-28). 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the methods of enriching target nucleic acids , as taught by Tyvoll, in view of Ortac and Esener , and Makrigiorgos, so as to have employed the voltage and/or frequency taught by Krishnan and the probe density taught by Gold. Krishnan describes the methods of isolating target nucleic acid through electrokinetic field by alternating current using a particular range of frequency. Additionally, Gold teaches the method of detection of target nucleic acids comprising the use of certain number of probe density on a biochip. Thus, it would have been obvious to have tried the method of enriching target nuclei acid taught by Tyvoll, in view of Ortac and Esener, and Makrigiorgos, with the voltage at a range of frequency as demonstrated by Krishnan, to generate alternative current; and the probe density taught by Gold, in order to have a denser binding probes at defined locations (see col 10 line 4-28 in Gold). The skilled artisan would have found it obvious to try the method of enriching target nucleic acid by applying voltage at a particular range of frequency to get desired current, and using a particular rage of probe density on the electrode to get a better affinity with the target nucleic acid, because the artisan would have had a finite .
10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tyvoll et al. (Patent No.:US 7,217,542, filled on October 31, 2002) , in view of Ortac and Esener (PG Pub: US 2013/0344539, filed on June 20, 2013), and Makrigiorgos (PG Pub No.: 2016/0186237, date of publication 30 June 2016), applied to claims 1, 3 and 4 above, further in view of Krishnan et al. (Patent No.:US 8,932,815 B2, filed on June 20, 2014). 
 	The teachings of Tyvoll, in in view of Ortac and Esener , and Makrigiorgos, as they apply to claim 1, from which claim 6 depends, as given previously in this office action are fully incorporated here.
With regard to claim 6, the claim recites that the nucleic acid-containing sample is obtained by dielectrophoresis of a cell-lysate. 
Ortac and Esener teach that the method provides smooth integration with dielectrophoresis technique without additional fabrication processes (para 38 lower).	 	However, Tryvoll, in view of Ortac and Esener and Makrigiorgos does not particularly teach obtaining nucleic acid from the sample by dielectrophoresis of a cell-lysate.
Krishnan et al. teaches a technique of performing dielectrophoresis to collect or separate or isolate nucleic acid from cell lysate of the biological samples (col 25 line 23-28, col 2 line 10-20).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the methods of enriching target nucleic acids , as taught by Tyvoll, in view of Ortac and Esener, and Makrigiorgos, so as to have 
 11.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tyvoll et al. (Patent No.:US 7,217,542, filled on October 31, 2002) , in view of Ortac and Esener (PG Pub: US 2013/0344539, filed on June 20, 2013), and Makrigiorgos (PG Pub No.: 2016/0186237, date of publication 30 June 2016), applied to claims 1, 3 and 4 above, further in view of Goda (Goda et al. Sensors; 2013; 13: 2267-2278).
	With regard to claim 21, the claim recites “wherein the number of complementary base pairs denatured during the modulating step is selected from a range of 1-20 base pair double-strands for capture-probes or capture/primer probes that are about 20 
	This recitation is interpreted as denaturing in the modulating step is for double stranded capture-probes or capture/primer probes, and the length of the capture/primer probes is about 20 oligonucleotides (longer or shorter) (see para 0196-0197 of the disclosure of the specification). Thus, the denaturing is conducted selectively to denature certain number of base pairs in length. The denaturing is conducted selectively from a range of 1-20 base pairs in the double-stranded capture-probes or capture/primer probes that are about 20 oligonucleotides or longer (or) the denaturing is conducted selectively from a range of 1-15, 1-10, or 1-5 base pairs in the double-stranded capture-probes or capture/primer-probes. In this regard, the denaturing will also be applied to the complementary base pairs (e.g. hybridized pairs of the capture probes and target-nucleic acid at such range of the base pairs).  
Tyvoll teaches using a length of six or 20 nucleotides receptor that may be a partially or completely single-stranded nucleic acid in the method (col 5 line 24-48, also see col 14 line 45-47). As described above, the receptor is considered as a capture/primer probe. The teachings of Tyvoll include the method of applying suitable treatments to promote separation of the target and receptor that includes heating fluid or changing ionic strength or electric field strength (col 6 line 23-30). Based on the teachings of Tyvoll as described above, one having skill in art would be able to choose the length of the double-stranded capture-probes or capture/primer probes (i.e. the length of 20 oligonucleotides or longer or shorter) and the conditions (see above) for denaturing a range of 1-20 base pairs or 1-15, 1-10, or 1-5 base pairs.

Tryvoll, in view of Ortac and Esener and Makrigiorgos does not explicitly describe using particular length of capture probe, although the teachings of Tryvoll include suggesting a length of six or 20 nucleotides capture/primer probe in the method.  
Goda teaches using probes (e.g. DNA oligomers) that are covalently attached onto the electrodes to capture nucleic acid target in DNA hybridization method (abstract, p 2269 para 2, Table 1, p 2271 figure 1). Furthermore, Goda teaches observing the efficiency of the method using various length of probes in the method [e.g. using DNA probe of 20-mer or peptide nucleic acid (PNA) probes of 15-mer, 20-mer or 22-mer] (p 2272 para 3, p 2273 para 1, Figure 3, Table 1). Thus, the teachings of Goda show that the approach of using short oligomers as capture probes on the electrode for hybridization assays with the target nucleic acid is well-known in the art prior to the effective filling date of the invention. The teachings of Goda also show having increased affinity of the hybridization assays using short DNA probes (e.g. 15-mer DNA probes); and observing the effect of probe lengths on the sensitivity of the DNA sensors (i.e. high sensitivity and selectivity to DNA target) (see p 2272 para 3 through p 2273 para 1, abstract, p 2268 para 3 through p 2269 para 1). 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method for target nucleic acid enriching, as taught by Tyvoll in view of Ortac and Esener, and Makrigiorgos, using the particular length of probes attached onto the electrode (e.g. 15 oligonucleotides or 20 .
12.	Claims 7, 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tyvoll et al. (Patent No.:US 7,217,542, filled on October 31, 2002) , in view of .
With regard to claim 7 (a-d), the teachings of Tyvoll, and Ortac and Esener, and Makrigiorgos, for claim 1 is fully incorporated here. 
With regard to claim 7 (e-f), Tyvoll, and Ortac and Esener, and Makrigiorgos, do not specifically teach the method of elongation synthesis and detection of target nucleic acid. Although, Tyvoll teaches “the bound target-nucleic acid is a template strand for template directed elongation synthesis. [e.g. using target nucleic acid in the amplification process (col 14 line 15-18, Fig.10)]; and Makrigiorgos also teaches the enriched target sequence is further processed for sequencing (e.g. pyrosequencing, Sanger-Dideoxy sequencing) (see para 0038, 0055, 0075, 0187, 0261-0266, 0288).
Rigatti teaches the methods of target nucleic acid enriching on a solid support (para 0003), and solid-phase nucleic acid amplification and sequencing (para. 29 lower and para 34-35).
With regard to claim 7 (e), Rigatti teaches providing an elongation mixture comprising (i) a polymerase enzyme, (e.g. Enzyme, para. 35, and polymerase, para 36 and para 14)
(ii) an ATP regenerating enzyme, (e.g. ATP sulfurylase, para 37)
(iii) a luminescence enzyme, and (e.g. Luciferase, para 37)
(iv) a polymerase-ATP regenerating enzyme-luminescence reagent solution having the components for carrying out template directed elongation synthesis of a growing nucleic 
[e.g. providing suitable conditions for extension reactions such as buffers/solutions comprising polymerase, nucleoside triphosphate (e.g. dATP), ribonucleotside triphosphate (e.g. ATP) (para 14); providing nucleic acid chain, sequencing nucleotides, enzymes, fluorescence labels, ATP sulfurylase and luciferase (para. 35)].
 wherein each type of nucleotide analog has a leaving group that is cleavable by the polymerase, wherein the leaving group is cleaved upon polymerase-dependent binding of a respective nucleotide analog to the template strand; 
[e.g. pyrosequencing technique that detects the release of pyrophosphate (PPi) (i.e. leaving group) which is incorporated with nucleotides (para.37).
With regard to claim 7 (e –f), Rigatti does not descriptively teach the process step of cleaving the leaving group by polymerase.
Pfistershammer teaches the methods of identifying a base at a target position in a single stranded sample DNA sequence on solid phase (Abstract, col 4 line 38-46, col 7 line 30-34). The methods include detection of the release of pyrophosphate group (i.e. leaving group) (col 6 line 31-33). 
Pfistershammer teaches performing selective hybridization of the probe to the complementary target nucleic acid and cleaving mismatch nucleic acid by DNA dependent DNA polymerases. Pfistershammer teaches adding deoxynucleotide triphos­phates (dNTPs) in the reaction mix when the enzyme is used because the exonuclease reaction will proceed to some extent even if no mismatch is present in the 

(f). carrying out nucleic acid elongation synthesis such that one or a plurality of nucleotide analogs are added sequentially to the template strand if the capture/primer- probe hybridizes to the target nucleic acid sequence,  (e.g. see the teachings of Pfistershammer described above)
whereby: 
a) a nucleotide analog associates with the polymerase, (e.g. see the teaching of Pfistershammer above)
b) the nucleotide analog is incorporated on the template strand by the polymerase when the leaving group on that nucleotide analog is cleaved by the polymerase, wherein the leaving group is combined with an ATP-regenerating- enzyme-substrate by the ATP regenerating enzyme yielding ATP, then 
(e.g. see the teaching of Pfistershammer above)
[e.g. The cleavage event is detected though pyrophosphate (col 6 line 45-47); The production of pyrophosphate leaving group can be detected by the method of using  ATP sulfurylase (i.e. ATP regenerating enzyme) including converting pyrophosphate to ATP (col 6 line 56-61)]


(g). detecting light from the luminescence while nucleic acid synthesis is occurring, whereby detection of light indicates the presence of the particular target nucleic acid sequence.

[e.g. The production of pyrophosphate leaving group can be detected by the method of using  ATP sulfurylase (i.e. ATP regenerating enzyme) including converting pyrophosphate to ATP (col 6 line 56-61), the ATP is hydrolyzed by the luciferase (i.e. the luminescence-enzyme) to produce light (col 6 line 61-63)]
[e.g. In the presence of DNA polymerase, the 3’ mismatched nucleotide is cleaved from oligonucleotide probe and thereby resulting in the production of pyrophosphate (PPi) (col 8 line 46-51). The signal of extension is detected by the production of PPi that is a by product of the polymerization reaction after adding each deoxynucleotide base. 
PPi is converted to ATP by the enzymatic transfer to PPi to the adenosine 5’ phosphate substrate (i.e. ATP-regenerating- enzyme-substrate) by ATP sulfurylase (i.e. ATP regenerating enzyme) (col 8 line 56-63).  The ATP product is converted to a detectable signals by the action of luciferase. dATP (i.e. luminescence-substrate) can act as a substrate for luciferase (i.e. luminescence-enzyme) (col 8 line 61-67)]. 
Thus, the signal extension detected by light indicate the presence of the particular target nucleic sequence. 
claim 9, Tyvoll teaches the limitations of the claim. The teachings of Tyvoll for claim 4 are fully incorporated here.
With regard to claims 10-14 and 15, Tyvoll in view of Ortac and Esener, and Makrigiorgos, does not teach the limitations of the claims.
With regard to claim 10, Rigatti and Pfistershammer teach the limitations of the claim (see below).
wherein the leaving group is a pyrophosphate, 
 [e.g. Rigatti (para 37) ; Pfistershammer (col 6 line 31-33)]
 wherein the luminescence-enzyme is firefly luciferase, 
[e.g. Rigatti (para 37); Pfistershammer (col 8 line 61-67)]
wherein the luminescence-substrate is luciferin, 
[e.g. Pfistershammer (claim 4)]
wherein the polymerase enzyme is selected from DNA polymerase, RNA polymerase or reverse transcriptase, 
[e.g. Rigatti (para 14,36) ; Pfistershammer (col 6 line 20-31)]
and wherein the ATP regenerating enzyme is selected from ATP Sulfurylase,  
[e.g. Rigatti (para37) ; Pfistershammer (col 6 line 56-61)]  
With regard to claim 11, Pfistershammer teaches ATP-regenerating enzyme substrate is APS (col 9 line 25-26).
With regards to claim 12, Pfistershammer teaches the leaving group is combined with APS by ATP sulfurylase (col 9 line 25-26).
claim 13, the types of nucleotide analogs comprise dATP, dTTP, dGTP, dCTP and dUTP are taught by Rigatti (para 14) and Pfistershammer (col 10 Table 2). 
With regard to claim 14, Pfistershammer teaches the method of using probes of any length with the preferable length of less than 1000, 500 or 200 nucleotides and at least 10, 15, 20, 30, 40 or 50 nucleotides in length (col 5 line 46-50).
With regard to claim 16, Pfistershammer teaches using a plurality of polymerase enzymes (col 6 line 20-31).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the methods of enriching target nucleic acids, as taught by Tyvoll, in view of Ortac and Esener, and Makrigiorgos, so as to have employed solid phase sequencing of nucleic acid as taught by Rigatti, and sequencing nucleic acid and nucleic acid synthesis detection techniques as taught by Pfistershammer. Rigatti teaches the methods of target nucleic acid enriching on a solid support solid-phase nucleic acid amplification and sequencing. Rigatti further teaches detection of nucleic acid synthesis via signals of leaving group. Pfistershammer teaches detecting of leaving group PPi using the enzymes and substrate reactions including nucleotides in details. Pfistershammer teaches generating light signals that is an indicative of nucleic acid synthesis. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention, to have included signal detection and nucleic acid sequencing methods by Rigatti and Pfistershammer in the target enriching methods, as taught by Tyvoll, Ortac and Esener, and Makrigiorgos. One skill in the art could have combined these elements as claimed by known techniques as . 

13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tyvoll et al. (Patent No.:US 7,217,542, filled on October 31, 2002), in view of Ortac and Esener (PG Pub: US 2013/0344539, filed on June 20, 2013), Makrigiorgos (PG Pub No.: 2016/0186237, date of publication 30 June 2016), Rigatti et al. (Pub. No.: US 2015/0050657, filed on May 28, 2013) and Pfistershammer (Patent No.: US 7,455,968 B2, filed on October 03, 2001), applied to claims 7, 9-14 and 16 above, further in view of Xpert (Xpert® Xpress SARS-CoV-2, Instructions for use, GeneXpert, Cepheid Innovation, 302-3562, Rev A  March 2020:p 1-22). 
The teachings of Tyvoll, and Ortac and Esener, Makrigiorgos, Rigatti and Pfistershammer, as they apply to claim 7, from which claim 8 depends, as given previously in this office action are fully incorporated here. 
With regard to claim 8, Tyvoll, in view of Ortac Esener, Makrigiorgos, Rigatti and Pfistershammer do not teach the method detection nucleic acid from SARS-COV2.
 	With regard to claim 8, the claim recites that the target-nucleic acid is SARS-COV2. The reference teaches the method for detection RNA from SARS-COV2 by nucleic acid amplification reaction using primers and probes (p.4 para 2 and para 6). 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method taught by Tyvoll, in view of Ortac .
14.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tyvoll et al. (Patent No.:US 7,217,542, filled on October 31, 2002), in view of Ortac and Esener (PG Pub: US 2013/0344539, filed on June 20, 2013), Makrigiorgos (PG Pub No.: 2016/0186237, date of publication 30 June 2016), Rigatti et al. (Pub. No.: US 2015/0050657, filed on May 28, 2013) and Pfistershammer (Patent No.: US 7,455,968 B2, filed on October 03, 2001), applied to claims 7, 9-14 and 16  above, further in view of Fontes et al. (BIOCHEMICAL AND BIOPHYSICAL RESEARCH COMMUNICATIONS;1997; 237: 445–450).

With regard to claim 15, Tyvoll, in view of Ortac Esener, Makrigiorgos, Rigatti and Pfistershammer do not teach the method comprising adding Coenzyme A in the detection method. 
Fontes teaches a method further comprising adding Coenzyme A to a polymerase-ATP regenerating enzyme-luminescence reagent solution, in a ratio of Coenzyme A to luciferase effective to increase the intensity of signal of an ATP regenerating enzyme/luciferase amplification loop. [e.g. the combination of Coenzyme A (CoA) with the firefly luciferase promote liberation of free luciferase and increasing light yield (Abstract). Firefly luciferase catalyzes the synthesis of a variety dinucleotide polyphosphate (page 445 col 2 para.2 upper]. The effect of CoA on light transmission in the presence of dehydroluciferin is shown in Fig. 4 (page 448)].
Therefore, it would have been obvious prior to the effective filing date of the claimed invention to have modified the methods of enriching target nucleic acids, as taught by Tyvoll, Ortac and Esener, Makrigiorgos, Rigatti and Pfistershammer with the method of using Coenzyme A with luciferase, as taught by Fontes. Fontes teaches the observation of increasing light intensity of luciferase enzyme with CoA in reaction with ATP and obtaining positive effect in signal detection. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention, to have added CoA in combination with luciferase for signal detection in the method of detecting the presence of a target nucleic acid sequence in the sample, in order to improve the .
15.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tyvoll et al. (Patent No.:US 7,217,542, filled on October 31, 2002), in view of Ortac and Esener (PG Pub: US 2013/0344539, filed on June 20, 2013), Makrigiorgos (PG Pub No.: 2016/0186237, date of publication 30 June 2016), Rigatti et al. (Pub. No.: US 2015/0050657, filed on May 28, 2013) and Pfistershammer (Patent No.: US 7,455,968 B2, filed on October 03, 2001), applied to claims 7, 9-14 and 16 above, further in view of Krishnan et al. (Patent No.:US 8,932,815 B2, filed on June 20, 2014).
The teachings of Tyvoll, in view of Ortac and Esener, Makrigiorgos, Rigatti and Pfistershammer, as they apply to claim 7, from which claim 17 depends, as given previously in this office action are fully incorporated here.
	With regard to claim 17, Tyvoll, in view of Ortac and Esener, Makrigiorgos, Rigatti and Pfistershammer do not teach the technique of obtaining the sample by dielectrophoresis of a cell-lysate. Krishnan teaches the technique of dielectrophoresis to obtain nucleic acid from the cell-lysate of biological sample. The teachings of Krishnan in claim 6 (see above) are fully incorporated here. 
Therefore, it would have been obvious prior to the effective filing date of the claimed invention to have modified the methods of enriching target nucleic acids, as . 

16.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tyvoll et al. (Patent No.:US 7,217,542, filled on October 31, 2002) , in view of Ortac and Esener (PG Pub: US 2013/0344539, filed on June 20, 2013), Makrigiorgos (PG Pub No.: 2016/0186237, date of publication 30 June 2016), Rigatti et al. (Pub. No.: US 2015/0050657, filed on May 28, 2013) and Pfistershammer (Patent No.: US 7,455,968 B2, filed on October 03, 2001), as applied to claims 7, 9-14 and 16 above, further in view of Goda (Goda et al. Sensors; 2013; 13: 2267-2278).

This recitation is interpreted as denaturing in the modulating step is for double stranded capture-probes or capture/primer probes, and the length of the capture/primer probes is about 20 oligonucleotides (longer or shorter) (see para 0196-0197 of the disclosure of the specification). Thus, the denaturing is conducted selectively to denature certain number of base pairs in length. The denaturing is conducted selectively from a range of 1-20 base pairs in the double-stranded capture-probes or capture/primer probes that are about 20 oligonucleotides or longer (or) the denaturing is conducted selectively from a range of 1-15, 1-10, or 1-5 base pairs in the double-stranded capture-probes or capture/primer probes. In this regard, the denaturing will also be applied to the complementary base pairs (e.g. hybridized pairs of the capture probes and target-nucleic acid at such range of the base pairs).  
Tyvoll teaches using a length of six or 20 nucleotides receptor that may be a partially or completely single-stranded nucleic acid in the method (col 5 line 24-48, also see col 14 line 45-47). As described above, the receptor is considered as a capture/primer probe. The teachings of Tyvoll include the method of applying suitable treatments to promote separation of the target and receptor that includes heating fluid or changing ionic strength or electric field strength (col 6 line 23-30). Based on the 
The teachings of Tyvoll, in in view of Ortac and Esener, and Makrigiorgos, Rigatti and Pfistershammer as they apply to claim 7, as given previously in this office action are fully incorporated here.
Tryvoll, in view of Ortac and Esener and Makrigiorgos, Rigatti and Pfistershammer, does not explicitly describe using particular length of capture probe, although the teachings of Tryvoll include suggesting a length of six or 20 nucleotides capture/primer probe in the method.  
Goda teaches using probes (e.g. DNA oligomers) that are covalently attached onto the electrodes to capture nucleic acid target in DNA hybridization method (abstract, p 2269 para 2, Table 1, p 2271 figure 1). Furthermore, Goda teaches observing the efficiency of the method using various length of probes in the method [e.g. using DNA probe of 20-mer or peptide nucleic acid (PNA) probes of 15-mer, 20-mer or 22-mer] (p 2272 para 3, p 2273 para 1, Figure 3, Table 1). Thus, the teachings of Goda show that the approach of using short oligomers as capture probes on the electrode for hybridization assays with the target nucleic acid is well-known in the art prior to the effective filling date of the invention. The teachings of Goda also show having increased affinity of the hybridization assays using short DNA probes (e.g. 15-mer DNA probes); and observing the effect of probe lengths on the sensitivity of the DNA sensors (i.e. high 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method for target nucleic acid enriching and sequencing, as taught by Tyvoll in view of Ortac and Esener, Makrigiorgos, Rigatti and Pfistershammer, using the particular length of probes attached onto the electrode (e.g. 15 oligonucleotides or 20 oligonucleotides), as taught by Goda. As described above, Tyvoll teaches using a length of six or 20 nucleotides receptor (e.g. capture/primer probe) and a length that allows selective or specific binding in enriching biological agent (e.g. virus) (col 5 line 24-48, also see col 14 line 45-47, col 27 line 25-27). This teachings of Tyvoll is further supported by the teaching of Goda in using the probe lengths between 15-22-mer that dramatically influence on the sensitivity of the PNA and DNA sensors. Thus, it would have been obvious to have used the particular length of probes attached onto the electrode (e.g. 15-20 oligonucleotides), as taught by Goda in the method of Tyvoll in view of Ortac and Esener, Makrigiorgos, Rigatti and Pfistershammer  in order to obtain the method that efficiently facilitates the hybridization. In addition, the teachings of Tyvoll include the method of applying suitable treatments to promote separation of the target and receptor that includes heating fluid or changing ionic strength or electric field strength (including the suggestion of using certain length of capture/primer probe) (col 6 line 23-30, also see above), thus selectively denaturing a range of 1-20 base pair (or 1-15, 1-10, or 1-5  base pair) using double strands for capture-probes or capture/primer probes that are about 20 oligonucleotide (longer or shorter), is the inherent property of the method, as taught by 
Response to the Arguments
17.	The response traverses the rejection on pages 9-14 of the remarks mailed on 08/16/2021.
With regard to claims 1-6 and 21 (pages 9-12), the response asserts the followings;
“None of the cited references, individually or in combination, teach multiple cycles of modulation, especially multiple cycles of modulation that are performed on the entire nucleic acid-containing sample while it is inside the fluid chamber”;
With regard to independent claim 1, “Tyvoll does not perform multiple cycles of voltage modulation…………. Furthermore, one of ordinary skill would have had no reason to conduct multiple cycles of annealing and denaturation on the entire sample in the method of Tyvoll, as Tyvoll teaches that single binding and single release are used for purification………………………………. Tyvoll does not teach multiple cycles of modulation especially multiple cycles of modulation that are performed on the entire nucleic acid-containing sample while it is inside the fluid chamber……….. None of the references provide any reason or even any means for applying multiple cycles of denaturing and annealing used specifically for a polymerase chain reaction nucleotide amplification method to a nucleic acid purification method………………………..The Office Action gives no such reasoning as to why and does not even explain how such a 
With regard to claims 2, 5, and 6, which depend from claim 1, the arguments (see pages 12-13), are merely directed to the cited references for the claim 1. 
The response is thoroughly reviewed and fully considered but not found persuasive for the following reasons.
First, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, the claims are amended. The rejections is re-written with the accordingly with the amendments. For independent claim 1, the rejection has been re-written with Tyvoll in view of Ortac and Esener, and Makrigiorgos (an additional reference). Furthermore, this combined method the reference of performing multiple cycles of annealing and denaturation of entire nucleic acid containing sample using the probes on the electrode, would result obtaining enriched target nucleic acid remaining bound to the capture probes or capture/primer probes on the electrode. One skill in the art could have combined these elements as claimed by known techniques as no change in their respective functions. This combination would yielded predictable result with a 
With regard to claims 7-17, the arguments (see pages 13-14), are mainly directed to the deficiencies of the teaching of Tyvoll and Ortac for not teaching the multiple cycles of voltage modulation when isolating or enriching nucleic acids. 
The response is thoroughly reviewed and fully considered but not found persuasive for the following reasons.
First, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, the claims are amended. The rejections is re-written with the accordingly with the amendments. For independent claim 7, the rejection has been re-written with Tyvoll in view of Ortac and Esener, Makrigiorgos (an additional reference), Rigatti and Pfistershammer.
Furthermore, this combined method the reference of performing multiple cycles of annealing and denaturation of entire nucleic acid containing sample using the probes on the electrode, would result obtaining enriched target nucleic acid remaining bound to the capture probes or capture/primer probes on the electrode. One skill in the art could have combined these elements as claimed by known techniques as no change in their respective functions. This combination would yielded predictable result with a 
Accordingly, the rejections have been modified accordingly with the amendments and the rejections are maintained. 
18.	 No claims are allowed.                                                                                                                                                                                                     
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JULIET C SWITZER/Primary Examiner, Art Unit 1634        
                                                                                                                                                                                                /W.T.J./     Examiner, Art Unit 1634